Nott, J.,
delivered the opinion of the court:
The basis of the present claim is understood bythecourtto be Revised Statutes (§ 1612), which provides that the enlisted men of the Marine Corps “ shall be entitled to receive the same pay and bounty for re-enlisting as are and may be provided by or *60in pursuance of law for the officers and enlisted men of like grades in the infantry of the Army,” taken in connection with section 1284, which provides “ that every soldier who, having been honorably discharged, enlists within one month thereafter, shall be further entitled, after five years’ service, including his first enlistment, to receive for the period of five years next thereafter $2 per month in addition to the ordinary pay of his grade.”
That is to say, if a soldier, who enlisted for three years and has been honorably discharged, re-enlists within one month thereafter, he will, at the end of the next two years, be entitled to receive, during the next five years, $2 per month in addition to the ordinary pay of his grade.
The court is of the opinion that if the claimant was, as he contends, an enlisted man in the Marine Corps, and not an apprentice or boy as maintained by the defendants, nevertheless the essential conditions to an increase of pay after five years’ service have not been complied with. This addition of $2 per month does not depend upon mere length of service, but upon two other conditions: first, an honorable discharge ; second, a voluntary re-enlistment. It is intended primarily to be an inducement to the prompt re-enlistment of an honorably discharged soldier, and it can be earned in no other way. The additional provision, that it shall not take effect until his service, past and present, amounts to five years in time, is a limitation upon the grant, and not a consideration for it. No matter whether the claimant was legally or illegally enlisted, and no matter whether he should have been graded as a drummer boy and musician, or as a private, it was still necessary for him to be “ honorably discharged ” and to voluntarily re-enlist “ within one month thereafter ” before he would become entitled to the additional pay which he seeks to recover.
The judgment of the courtis that the petition be dismissed.